Citation Nr: 1034816	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946, 
during World War II.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Regional Office (RO), which 
determined that new and material evidence had not been received 
to reopen the service connection for asbestosis.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.   

In December 2009, the Board reopened the Veteran's service 
connection claim for asbestosis on the basis that new and 
material evidence had been received to reopen the claim.  The 
Board also remanded the reopened service connection claim to the 
AMC/RO for additional development, including outstanding VA 
treatment records and a new VA examination to determine if the 
Veteran currently has asbestosis.  That development was completed 
and the case was returned to the Board for appellate review.  As 
will be discussed herein, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
December 2009 remand orders and no further action is necessary in 
this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service treatment records (STRs) contain no 
complaints, treatment, and diagnoses of asbestosis, or any other 
respiratory disability; there is no objective evidence of a 
current respiratory disability, to include asbestosis; and even 
assuming that there is a current asbestosis disability, there is 
no objective evidence relating asbestosis to his active service 
or any incident therein.         


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active duty 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by January 2007 and January 
2010 letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required to 
substantiate his service connection claim; and of the Veteran's 
and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In attachments to the January 2007 and January 2010 notice 
letters, the RO also advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in Dingess.  
See 19 Vet. App. at 486.  While the January 2010 letter was 
issued after the initial rating decision in March 2007, the 
United States Court of Appeals for the Federal Circuit has held 
that VA could cure such a timing problem by readjudicating the 
appellant's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the January 2010 notice letter was issued, the 
Veteran's claim was readjudicated in the July 2010 Supplemental 
Statement of the Case (SSOC).  Therefore, any defect with respect 
to the timing of the VCAA notice has been cured.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
STRs, VA treatment records (including current outstanding records 
up to September 2009), private treatment records, an Internet 
article and photos of the USS Leutze after it was damaged by a 
Kamikaze attack, a May 2002 VA Memorandum regarding asbestos 
exposure, and statements submitted by or on behalf of the 
Veteran.  The Veteran was afforded and underwent Compensation and 
Pension (C&P) examinations to determine the extent and etiology 
of his claimed asbestosis disability at the VA Outpatient Clinic 
in Savannah, Georgia, in September 2008 and May 2010.  Neither 
the Veteran nor his representative has argued that the VA medical 
examinations are inadequate, and review of such examinations 
reveals no inadequacies or inconsistencies.   Therefore, as the 
AOJ obtained the Veteran's current VA treatment records and 
provided the Veteran with a new VA examination regarding his 
claimed asbestosis disability, the Board finds that the AOJ 
substantially complied with the December 2009 remand orders and 
no further action is necessary in this regard.  See D'Aries, 
supra.

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
	
Merits of the Service Connection Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 

The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
	
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran also seeks service connection for asbestosis, which 
he maintains was a result of in-service asbestos exposure while 
serving as an electrician's mate.  See February 2009 "Appeal to 
Board," VA Form 9.  The Veteran's DD-214 indicates that his 
military occupational specialty was an electrician's mate.  

There are no specific statutes or regulations pertaining to 
service connection claims involving asbestos exposure.  However, 
the U.S. Court of Appeals for Veterans Claims has indicated that 
claims involving asbestos exposure should be analyzed under the 
appropriate administrative guidelines.  See Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  
VA has set forth several guidelines for compensation claims based 
on asbestos exposure.  See M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 
2, Section C, Topic 9 (Dec. 13, 2005); Ch.1, Section H, Topic 29 
(Sept. 29, 2006) (Manual).  
 
The Manual provides that adjudication of a service connection 
claim for a disability resulting from asbestos exposure should 
include determinations as to whether: (1) service records 
demonstrate that the Veteran was exposed to asbestos during 
service; (2) development has been completed sufficient to 
determine whether the Veteran was exposed to asbestos either 
before or after service; and (3) a relationship exists between 
asbestos exposure and the claimed disease in light of latency and 
exposure factors.  M21-1 MR), Part IV, Subpart ii, Ch.2, Section 
C, Topic 9, Subsection (h); see also Ashford v. Brown, 10 Vet. 
App. 120, 124 (1997). 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility: the former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Competent lay evidence is evidence provided by an individual who 
has personal knowledge, derived from his or her own senses, of 
facts or circumstances, which conveys matters that can be 
observed and described by a lay person.  See 38 C.F.R. § 
3.159(a)(2).  Credible testimony is that which is plausible or 
capable of being believed.  Caluza, 7 Vet. App. at 511.  Factors 
to be considered in determining credibility include internal 
consistency, facial plausibility, consistency with other evidence 
submitted on behalf of the claim, existence of interest or bias, 
and demeanor of the witness.  Id.; see also Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007).  Competent lay evidence may be 
sufficient in and of itself to support a claim; however, the 
Board, as fact finder, retains the discretion to make credibility 
determinations and weigh the lay and medical evidence submitted.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Initially,  the Board notes that review of the Veteran's post-
service medical records are negative for any diagnosis of any 
respiratory disability, to include asbestosis.  In this regard, 
the Veteran underwent a VA examination in May 2010 regarding his 
claimed asbestosis disability.  After reviewing various chest x-
rays in the claims folder and conducting a CT scan of the 
Veteran's chest, the May 2010 examiner indicated that there is 
"no evidence of acute thoracic process," "no evidence of 
asbestosis related disease," and "no CT evidence of 
interstitial lung disease or prior asbestos exposure."  See May 
2010 VA Examination Report; see also September 2008 VA 
Examination Report (no confirmed asbestosis diagnosis noted).  
The Board notes that although the Veteran was diagnosed with mild 
pulmonary asbestosis (see December 1999 Occupational Lung Disease 
Evaluation Report), the Veteran's post-service treatment records 
are negative for any diagnosis of any respiratory disability at 
the time he filed his claim (initially in August 2003 with an 
application to reopen the claim in May 2005) or during the 
pendency of his appeal.  See September 2008 VA Examination 
Report; May 2010 VA Examination Report.  Further review of the 
Veteran's claims folder contains no further post-service 
treatment records regarding the Veteran's claimed asbestosis 
disability.  The Court held that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time the claim is filed, or during the pendency 
of that claim, even if the disability resolves prior to the VA's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (emphasis added).  Thus, based on the above 
discussed evidence, the Veteran was not diagnosed with any 
respiratory disability, to include asbestosis, at the time he 
filed his claim or during the pendency of his claim.  

Congress specifically limits entitlement for service connected 
disease or injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See Brammer, 
3 Vet. App. at 225.  Thus, in this case, without evidence of a 
current clinical diagnosis, direct service connection for 
asbestosis must be denied.

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part,  vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, while the Veteran complained of breathing problems due to 
asbestos exposure, the medical evidence fails to show that he 
currently has any respiratory disability, to include asbestosis, 
to account for his complaints of pain.  Absent a finding of a 
current respiratory disability, to include asbestosis, that can 
be related to service, there is no basis to grant service 
connection.  

However, even if a confirmed diagnosis of asbestosis was shown by 
the medical evidence of record, the preponderance of the evidence 
is against the service connection claim for asbestosis.  In this 
regard, the Veteran's STRs are negative for complaints, 
treatment, and diagnoses of asbestosis, or any other respiratory 
disability.  Further, although the Veteran's statements of in-
service exposure to asbestos are consistent and credible with his 
service as an electrician's mate, there is no evidence of a nexus 
between the Veteran's asbestosis disability and his service.  In 
this regard, in a September 2008 VA Examination Report, the 
examiner opined that even if an asbestosis disability was 
present, "it is still much more likely than not that 41 years of 
asbestos exposure at the Goodyear rubber plant certainly is a 
much greater risk than 3 years in the Navy," thus, "it is less 
likely" related to his service.  See September 2008 VA 
Examination Report.  Further, the Board notes that when the 
private physician diagnosed asbestosis in 1999, he noted the 
Veteran's history of "exposure to dust from friable asbestos 
sources during his work as a laboratory technician in a tire 
plant for 20 years."  See December 1999 Occupational Lung 
Disease Evaluation Report.   The Veteran's long history of 
occupational asbestos exposure post-service, along with the first 
evidence of any claimed asbestosis disability being many years 
later, constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting evidence to disprove the existence of an 
alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint 
can be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during and 
after military service).  

Based on the foregoing, the Board concludes that asbestosis was 
not incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the preponderance 
of the evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. 
App. at 54.     


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


